             Case 2:20-cv-00088-TSZ Document 34 Filed 02/09/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          TSUNG H HSU,
 8                             Plaintiff,
 9            v.                                        C20-88 TSZ

10        NORTHWESTERN MUTUAL LIFE                      MINUTE ORDER
          INSURANCE COMPANY,
11
                               Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)     Defendant Northwestern Mutual’s Motion to Seal Exhibits Attached to
   Declaration of Sarah Cox in Support of Northwestern Mutual’s Motion for Summary
15
   Judgment, docket no. 23, is GRANTED. The Clerk is directed to seal Exhibits D, F, G,
   and H to the Declaration of Sarah Cox in Support of Northwestern Mutual’s Motion for
16
   Summary Judgment.
17
           (2)   Plaintiff’s Motion to Seal Exhibits Attached to Declaration of Jesse Cowell
   in Support of Plaintiff’s Response in Opposition to Northwestern Mutual Life Insurance
18
   Company’s Motion for Summary Judgment, docket no. 29, is GRANTED. The Clerk is
   directed to seal Exhibits D, E, and F to the Declaration of Jesse Cowell in Support of
19
   Plaintiff’s Response in Opposition to Northwestern Mutual Life Insurance Company’s
   Motion for Summary Judgment.
20
     //
21
     //
22

23

     MINUTE ORDER - 1
              Case 2:20-cv-00088-TSZ Document 34 Filed 02/09/21 Page 2 of 2




 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 9th day of February, 2021.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Gail Glass
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
